 1   KEVIN J. GRAY, State Bar No. 142685
     DAVID LAVINE, State Bar No. 166744
 2   HARRINGTON, FOXX, DUBROW & CANTER, LLP
     601 Montgomery Street, Suite 800
 3   San Francisco, California 94111
     Telephone (415) 288-6600
 4   Facsimile (415) 288-6618
     kgray@hfdclaw.com
 5   Attorneys for Defendants
     COLDLINER EXPRESS, INC. and MARCI HINTON
 6

 7                                               IN THE UNITED STATES DISTRICT COURT

 8                                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9   RAFAEL VAZQUEZ GARCIA and BRAULIA                                       Case No. 2:18-CV-02222-TLN-AC
     PEREZ,                                                                  Hon. Troy L. Nunley
10
                Plaintiffs,                                                  STIPULATION AND [PROPOSED] ORDER
11                                                                           FOR RULE 35 PHYSICAL EXAMINATION
     vs.
12
     COLDLINER EXPRESS, INC., MARCI HINTON,
13   DANIEL H. CARSON, and DOES 1-100,

14              Defendants.

15              IT IS HEREBY STIPULATED by and between plaintiff RAFAEL VASQUEZ GARCIA
16   (“plaintiff”) and defendants COLDLINER EXPERSS, INC. and MARCI HINTON (“defendants”),
17   through their designated counsel, that plaintiff Vasquez Garcia will undergo a physical examination
18   pursuant to Rule 35 of the Federal Rules of Civil Procedure. Said examination shall take place on
19   October 4, 2019 at 10:00 a.m., and will be conducted by Trigg McClellan, M.D. at the offices of
20   Truckee Physical Therapy, 11053 Donner Pass Road, Truckee, CA 96161. This examination is
21   necessary to be conducted for the purpose of determining the nature and extent of plaintiff Vasquez
22   Garcia's physical injuries and the relationship thereof to the motor vehicle accident which is the subject
23   of this litigation, and will consist of all necessary and customary activities required to make such a
24   determination, including but not limited to a review of medical history, a review of the accident at issue,
25   and physical examination and evaluation. Photographs of plaintiff's alleged injuries may be taken for use
26   during post-examination review and at trial. The examination may be aided by a language interpreter and
27   may be recorded by either party. Plaintiff may be accompanied by an attorney from his counsel of
28   record’s law office, who may observe but who may not interfere with the medical examination.

     \\hfdcki-storage\users\dsl$\Stipulation for Rule 35 Physical Exam   1
                         STIPULATION AND [PROPOSED] ORDER FOR RULE 35 PHYSICAL EXAMINATION
 1              IT IS FURTHER STIPULATED that plaintiff Vasquez Garcia shall be responsible for a no-show

 2   fee to the examining doctor, by written policy, of $950 plus $200 per hour of travel time should plaintiff

 3   Vasquez Garcia fail to appear for the scheduled examination, or to provide at least five full days of notice

 4   to defendants that he will not appear for the same, and a clinical space cancellation fee of $200, by

 5   written policy, should plaintiff Vasquez Garcia fail to appear for the scheduled examination, or to

 6   provide at least three full days of notice to defendants that he will not appear for the same, so that

 7   defendants may cancel both the examination and the clinical space rental.

 8              IT IS FURTHER STIPULATED that, upon post-examination request by plaintiff Vasquez

 9   Garcia, defendants will provide to plaintiff Vasquez Garcia a copy of the examining doctor’s written

10   report once issued, setting out any or all of the history, examinations, findings, including the results of all

11   tests made, diagnoses, prognoses, and conclusions of the medical examiner, together with the examining

12   doctor’s curriculum vitae, within ten days of defendants’ receipt of same.

13              IT IS FURTHER STIPULATED that, so long as plaintiff Vasquez Garcia and his counsel are

14   entirely cooperative with the examining doctor’s questioning and examination, no further physical

15   examination of plaintiff Vasquez Garcia will be sought in this case under Fed.R.Civ.P. 35.

16              SO STIPULATED AND AGREED.

17   Dated:                                                              HARRINGTON, FOXX, DUBROW & CANTER, LLP

18                                                                       /s/ Kevin Gray
                                                                         KEVIN J. GRAY
19                                                                       Attorneys for Defendants
                                                                         COLDLINER EXPRESS, INC. and MARCI HINTON
20

21
     Dated:                                                              TIEMANN LAW FIRM
22
                                                                         /s/ Jelena Tiemann
23                                                                       JELENA TIEMANN
                                                                         Attorneys for Plaintiffs
24                                                                       RAFAEL VASQUEZ GARCIA and BRAULIA PEREZ

25   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED, IN ACCORDANCE WITH THE STIPULATION
26   OF THE PARTIES.

27   Dated: September 24, 2019

28

     \\hfdcki-storage\users\dsl$\Stipulation for Rule 35 Physical Exam   2
                         STIPULATION AND [PROPOSED] ORDER FOR RULE 35 PHYSICAL EXAMINATION
